UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-10768 MEDIWARE INFORMATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) New York 11-2209324 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 11711 West 79th Street Lenexa, Kansas (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code):(913) 307-1000 (Former name, former address and former fiscal year, if changed since last report) Index Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS: As of April 19, 2010, there were 7,889,268 shares of Common Stock, $0.10 par value, of the registrant outstanding. 1 MEDIWARE INFORMATION SYSTEMS, INC. INDEX Page PART I Financial Information ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and June 30, 2009 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the Three and Nine Months Ended March 31, 2010 and 2009 5 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) for the Nine Months Ended March 31, 2010 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended March 31, 2010 and 2009 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Review Report of Independent Registered Public Accounting Firm 23 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 35 ITEM 4. Controls and Procedures 36 PART II Other Information 36 ITEM 1. Legal Proceedings 36 ITEM 1A. Risk Factors 36 ITEM 6. Exhibits 37 Signatures 38 3 Index PART IFINANCIAL INFORMATION 1.FINANCIAL STATEMENTS MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands except shares) (Unaudited) March 31, June 30, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable (net of allowance of $821 and $754) Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Fixed assets, net Capitalized software costs, net Goodwill, net Other intangible assets, net Other long-term assets 90 48 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Advances from customers Income taxes payable Contingent consideration payable - Accrued expenses and other current liabilities Total current liabilities Deferred income taxes Total liabilities Stockholders' Equity Preferred stock, $.01 par value; authorized 10,000,000 shares; none issued - - Common stock, $.10 par value; authorized 25,000,000 shares; 8,478,985 and 8,283,272 shares issued as of March 31, 2010 and June 30, 2009, respectively Additional paid-in capital Treasury stock, 589,717 shares at March 31, 2010 and June 30, 2009 ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Amounts in thousands, except earnings per share) (Unaudited) Three months ended March 31, (Unaudited) Nine Months ended March 31, Revenue System sales $ Services Total revenue Cost and Expenses Cost of systems (1) Cost of services Amortization of capitalized software costs Software development costs Selling general and administrative Total costs and expenses Operating income Interest and other income 10 51 Other expense ) - ) 3 Income before income taxes Income tax expense ) Net income Other comprehensive loss Foreign currency translation adjustment ) Comprehensive income $ Net income per Common Share Basic $ Diluted $ Weighted Average Common Shares Outstanding Basic Diluted (1) Excludes amortization of Capitalized Software Costs See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Amounts in thousands) Common Stock Shares Amount Additional Paid-In Capital Treasury Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance at June 30, 2009 $ $ $ ) $ $ ) $ Exercise of stock options 13 Issuance of common stock on vesting of restricted shares 70 7 (7 ) - Stock based compensation expense Tax benefit from exercise of stock options Foreign currency translation adjustment ) ) Net income Balance at March 31, 2010 (Unaudited) $ $ $ ) $ $ ) $ See Notes to Unaudited Condensed Consolidated Financial Statements. 6 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Nine Months Ended March 31, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income, to net cash provided by operating activities: Depreciation and amortization Gain on disposal of fixed assets - ) Stock based compensation expense Deferred tax provision ) ) Provision for doubtful accounts Changes in operating assets and liabilities, net of business acquired: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) 16 Accounts payable, accrued expenses and advances from customers Net cash provided by operating activities Cash Flows From Investing Activities Acquisition of fixed assets ) ) Proceeds from sale of fixed assets - 47 Capitalized software costs ) ) Acquisition of businesses, net of cash acquired ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities Repurchase of common stock - ) Proceeds from exercise of stock options 67 Tax benefits from exercise of stock options 14 Net cash provided by (used in) financing activities ) Foreign currency translation adjustments ) ) Net change in cash and cash equivalents ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Income taxes paid $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 7 Index MEDIWARE INFORMATION SYSTEMS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited, condensed, consolidated financial statements contain all adjustments necessary to present fairly the financial position of Mediware Information Systems, Inc. (“Mediware” or the “Company”) and its results of operations and cash flows for the interim periods presented. Such financial statements have been condensed in accordance with the applicable regulations of the Securities and Exchange Commission and, therefore, do not include all disclosures required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with Mediware's audited financial statements for the fiscal year ended June 30, 2009, included in Mediware's Annual Report filed on Form 10-K for such fiscal year. The results of operations for the three and nine months ended March 31, 2010 are not necessarily indicative of the results to be expected for the entire fiscal year. 2. EARNINGS PER SHARE Basic earnings per share is computed by dividing net income by the weighted average number of shares of common stock outstanding, par value $0.10 (“Common Stock”), of Mediware.For the three and nine months ended March 31, 2010 and the three and nine months ended March 31, 2009, the dilutive effect of Common Stock equivalents is included in the calculation of diluted earnings per share using the treasury stock method. 3. TREASURY STOCK In February 2008, the Board of Directors of the Company authorized Mediware to repurchase up to $4,000,000 of its Common Stock, at times and prices as the President and Chief Executive Officer or the Chief Financial Officer of the Company shall determine to be appropriate (the “Share Repurchase Program”). In October 2008, the Board of Directors expanded the Share Repurchase Program by $3,318,000, bringing the total amount authorized under the Share Repurchase Program to $7,318,000. The program has no expiration date, and Mediware has no obligation to purchase shares under the Share Repurchase Program. As of March 31, 2010, the Company has repurchased a total of 589,717 shares of Common Stock at a cost of $3,503,000 under the Share Repurchase Program.As of March 31, 2010, the Company is authorized to purchase up to an additional $3,815,000 of Common Stock under the Share Repurchase Program. Shares of Common Stock repurchased by the Company are recorded at cost as treasury stock and result in a reduction of stockholders' equity in the accompanying consolidated balance sheets. When shares are reissued, the Company will use the weighted average cost method for determining cost. The difference between the cost of the shares and the issuance price is added or deducted from additional paid-in capital. 4. ACQUISITIONS Commencing July 1, 2009, the Company has accounted for business combinations under the revised accounting guidance in Accounting Standards Codification (“ASC”) 805. 8 Index Healthcare Automation, Inc. On December 11, 2009, Mediware acquired all of the common stock of Healthcare Automation, Inc., a Delaware corporation (“HAI”). HAI provides medication management solutions to home infusion, specialty pharmacy and alternate care markets through integrated software solutions that address the complex work flow and patient safety needs of these markets. Mediware believes the acquisition of HAI will expand its medication management offering by expanding its presence in the home infusion, specialty pharmacy and alternate care markets.The Company plans to continue offering its WORx pharmacy product line to the larger acute care hospitals and behavioral health facilities, and its Ascend pharmacy products to smaller hospitals and pharmacies, while the HAI product line, along with the Ascend home infusion product line will be offered to home infusion, specialty pharmacy and alternate care markets. The HAI products generate revenue by licensing its proprietary software, and by providing professional services and support for the product lines. Generally, HAI customers are charged an initial start-up fee along with monthly fees for the continued use and support of the proprietary software. Software license fees are recognized, when the license is initially executed, subject to the revenue recognition principles for software. Professional services and support revenues are recognized as the services are delivered. The purchase price paid for HAI consists of an initial purchase price of $3,501,000 in cash, net of $5,000 cash acquired, at the closing, plus contingent consideration up to $946,000 based upon the achievement of certain revenue milestones through December 11, 2010. The purchase price is also subject to a working capital adjustment. The Company expects to determine the amount of the contingent consideration within sixty days after the first anniversary of the transaction. Contingent consideration is payable withinthree months of the anniversary date of the acquisition.Management estimated the fair value of the contingent consideration at the acquisition date to be $871,000 using a probability-weighted discounted cash flow model. This fair value is based on significant inputs not observable in the markets and thus represents a Level 3 measurement as defined in ASC 820. The Company incurred $40,000 of legal, accounting and other professional fees related to this transaction, which were expensed. The results of theHAI operations are included in the accompanying financial statements from the date of acquisition. From the date of acquisition, HAI has contributed $1.5 million in total revenue. The Company has accounted for the HAI transaction as a business acquisition under the accounting guidance. The assets acquired and liabilities assumed of HAI were recorded as of the acquisition date, at their respective fair values. The preparation of the valuation required the use of significant assumptions and estimates. These estimates were based on assumptions that the Company believes to be reasonable. The following summarizes the assets acquired and liabilities assumed at the acquisition date, net of cash acquired (in thousands): Purchase Price Allocation Accounts receivable $ Prepaid and other current assets 79 Fixed assets 14 Intangible assets subject to amortization Goodwill Accounts payable ) Advances from customers ) Accrued expenses and other current liabilities ) Other long term liabilities – contingent consideration ) Total purchase price, net of cash acquired $ Details of acquired intangibles and goodwill are as follows (in thousands): Amount Assigned Weighted Average Amortization Period Risk-Adjusted Discount Rate Used in Purchase Price Allocation Amortizable Intangible Assets Purchased technology $ 5.0 years % Customer relationships 6.0 years % Customer Backlog 13 months % $ Goodwill $ 9 Index The Company believes that the estimated tangible assets represent fair value at the date of acquisition. The fair value of an asset is defined as the amount for which an asset or liability could be bought or sold in a current transaction between knowledgeable, unrelated willing parties when neither party is acting under compulsion. The Company valued the purchased technology using the excess earnings method of the income approach. Utilizing this approach, the Company projected revenue and related expenses. These projected income amounts were then reduced by the return on contributory assets and discounted to present value. This method requires the use of certain estimates, including revenue growth rates, technology replacement rates, customer attrition, expenses, contributory asset charges and discount rates. Based on this methodology the Company assigned the value of purchased technology at $756,000. The Company will amortize this amount over the estimated useful life of five years. The Company valued the customer relationships and contracted backlog using the excess earnings method of the income approach. Utilizing this approach, the Company projected revenue and related expenses. These projected income amounts were then reduced by the return on contributory assets and discounted to present value. This method requires the use of certain estimates, including revenue growth rates, customer attrition, expenses, contributory asset charges and discount rates. Based on this methodology the Company assigned the value of customer relationships at $1,285,000 and contracted backlog at $158,000. The Company will amortize this amount over the estimated useful life of six years and the contracted backlog over the estimated useful life of thirteen months. The Company intends to make an election under the Internal Revenue code section 338(h)(10).Accordingly, goodwill is expected to be deductible for tax purposes. Unaudited proforma information for the acquisition of HAI has not been presented as the acquisition is not significant. Advantage Reimbursement, Inc. On December 11, 2009, Mediware, through its newly formed wholly owned subsidiary Advantage Reimbursement, LLC, a Delaware limited liability company (“ARL”), acquired substantially all of the assets of Advantage Reimbursement, Inc., a Massachusetts corporation (“ARI”). ARI is a leading provider of billing and collection services for home infusion and alternate care enterprises. The acquisition of ARI expands the scope of services that Mediware can provide to its current and potential home infusion, specialty pharmacy and alternate care customers.The Company believes that over time this business will become an important differentiator that will not only contribute to its ability to make sales of its traditional software products but that will also drive revenue on as an independent business. Mediware expects the ARL services will generate revenue by providing collection and billings services and expertise to Mediware’s home infusion, specialty pharmacy and alternate care customers and to other software providers’ customers as well. Customers are charged a percentage of the third party fees that are collected.The Company records revenue as the third party billings are collected. The purchase price paid for the assets of ARI consisted of an initial purchase price of $2,061,000 paid in cash at the closing, plus contingent consideration up to $546,000 based upon the achievement of certain revenue milestones measured through December 11, 2010. The purchase price is also subject to a working capital adjustment. The Company expects to determine the amount of the contingent consideration within sixty days after the first anniversary of the transaction. Payment of the contingent consideration is payable within three months of the anniversary date of the acquisition.Management estimated the fair 10 Index value of the contingent consideration at the acquisition date to be $498,000 using a probability-weighted discounted cash flow model. This fair value is based on significant inputs not observable in the markets and thus represents a Level 3 measurement as defined in ASC 820. The Company incurred $21,000 of legal, accounting and other professional fees related to this transaction, which were expensed. The results of the ARI operations are included in the accompanying financial statements from the date of acquisition. From the date of acquisition, ARI has contributed $1.2 million in total revenue. The Company has accounted for the acquisition of ARI as the purchase of a business under the accounting guidance. The assets acquired and liabilities assumed of ARI were recorded as of the acquisition date, at their respective estimated fair values. The preparation of the valuation required the use of significant assumptions and estimates. These estimates were based on assumptions that the Company believes to be reasonable. The following summarizes the assets acquired and liabilities assumed at the acquisition date (in thousands): Purchase Price Allocation Accounts receivable $ Prepaid expenses 43 Fixed assets 1 Intangible assets subject to amortization Goodwill Accounts payable (8 ) Accrued expenses and other liabilities ) Contingent consideration other long term liabilities ) Total Purchase Price $ Details of acquired intangible assets and goodwill are as follows (in thousands): Amount Assigned Weighted Average Amortization Period Risk-Adjusted Discount Rate Used in Purchase Price Allocation Amortizable Intangible Assets Customer relationships 6.0 years % $ Goodwill $ The Company believes that the estimated tangible assets represent fair value at the date of acquisition. The fair value of an asset is defined as the amount for which an asset or liability could be bought or sold in a current transaction between knowledgeable, unrelated willing parties when neither party is acting under compulsion. The Company valued the customer relationships using the excess earnings method of the income approach. Utilizing this approach, the Company projected revenue and related expenses. These projected income amounts were then reduced by the return on contributory assets and discounted to present value. This method requires the use of certain estimates, including revenue growth rates, customer attrition, expenses, contributory asset charges and discount rates. Based on this methodology the Company assigned the value of customer relationships at $763,000. The Company will amortize this amount over the estimated useful life of six years. Goodwill is expected to be deductible for tax purposes. Unaudited proforma information for the acquisition of ARI has not been presented as the acquisition is not significant. 11 Index SciHealth, Inc. On June 19, 2009, Mediware acquired substantially all of the assets of SciHealth, Inc., a Georgia corporation (“SciHealth”). SciHealth developed and marketed InsightTM, a business and clinical intelligences software package used to manage performance metrics. Mediware believes that this product offering will strengthen its clinical suite offerings in its existing medication management and blood and biologics markets, as well as acquired tools to broaden its customer base to include the broader healthcare market. Mediware expects the SciHealth products to generate revenue by licensing its proprietary software, and by providing professional services and support for the product lines. Generally, customers are charged an initial start-up fee along with monthly fees for the continued use and support of the software. Software license fees are recognized when the license is initially executed, subject to the revenue recognition principles for software. Professional services and support revenues are recognized as the service is delivered. The purchase price paid for the assets of SciHealth consisted of an initial purchase price of $1,702,000 paid in cash at the closing. The Company may be liable for contingent consideration of up to $6,445,000 based upon the achievement of certain revenue and contractual milestones through June 2010. During the nine months ended March 31, 2010, the Company paid an additional $400,000 relating to SciHealth attaining certain contractual milestones, which has been recorded as additional goodwill. The Company believes the likelihood of SciHealth achieving the revenue milestone resulting in payment of contingent consideration is remote. The Company incurred $71,000 of legal, accounting and other professional fees related to this transaction, which have been included in goodwill. The Company expects to finalize the purchase price in June 2010. The results of the SciHealth operations are included in the accompanying consolidated financial statements from the date of acquisition. The Company has accounted for the acquisition of SciHealth as the purchase of a business under the accounting guidance. The assets and liabilities of SciHealth were recorded as of the acquisition date, at their respective fair values. The purchase price allocation is based on the estimated fair value of assets acquired and liabilities assumed. The preparation of the valuation required the use of significant assumptions and estimates. These estimates were based on assumptions that the Company believes to be reasonable. The following summarizes the purchase price allocation (in thousands): Purchase Price Allocation Accounts receivable $ Fixed assets 36 Intangible assets subject to amortization Goodwill Advances from customers ) Total Purchase Price $ The excess of the purchase price over the fair value of net tangible assets acquired was allocated to specific intangible asset categories as follows (in thousands): Amount Assigned Weighted Average Amortization Period Risk-Adjusted Discount Rate Used in Purchase Price Allocation Amortizable Intangible Assets Purchased technology $ 5.0 years % Customer relationships 7.0 years % $ Goodwill $ 12 Index The Company believes that the estimated tangible assets represent fair value at the date of acquisition. The fair value of an asset is defined as the amount for which an asset or liability could be bought or sold in a current transaction between knowledgeable, unrelated willing parties when neither party is acting under compulsion. The Company valued the purchased technology using the cost to recreate method of the income approach. Utilizing this approach the Company estimated the cost to recreate the software. This method requires the use of certain estimates, including the fully burdened labor rates for software engineers, the amount of time and effort required to recreate the software, income tax rates and discount rates. Based on this methodology the Company assigned the value of purchased technology at $232,000. The Company will amortize this amount over the estimated useful life of five years. The Company valued the customer relationships using the excess earnings method of the income approach. Utilizing this approach, the Company projected revenue and related expenses. These projected income amounts were then reduced by the return on contributory assets and discounted to present value. This method requires the use of certain estimates, including revenue growth rates, customer attrition, expenses, contributory asset charges and discount rates. Based on this methodology the Company assigned the value of customer relationships at $751,000. The Company will amortize this amount over the estimated useful life of seven years. Goodwill is expected to be deductible for tax purposes. Unaudited proforma information for the acquisition of SciHealth has not been presented as the acquisition is not significant. Hann’s On Software, Inc. On November 20, 2008, Mediware acquired substantially all of the assets of Hann’s On Software, Inc., a California corporation (“HOS”). HOS provided medication management solutions to the small hospital, specialty pharmacy and home infusion markets through integrated software solutions that address the complex work flow and patient safety needs of these markets. Mediware believes it will be able to provide medication management solutions to a broader range of customers as a result of this acquisition. The Company plans to continue offering its WORx pharmacy product line to the larger acute care hospitals and behavioral health facilities, while the HOS product line will provide comprehensive solutions for the smaller hospital, specialty pharmacy and home infusion markets. Mediware expects the HOS products to generate revenue by licensing its proprietary software, and by providing professional services and support for it product lines. Generally, HOS customers are charged an initial start-up fee along with monthly fees for the continued use and support of the software. Software license fees are recognized when the license is initially executed, subject to the revenue recognition principles for software. Professional services and support revenues are recognized as the service is delivered. The purchase price paid for the assets of HOS has been finalized and consists of $3,500,000 paid in cash, less a working capital adjustment. The Company did not pay any contingent consideration associated with this transaction because certain revenue milestones were not achieved. The Company did, however, receive $17,000 from the seller as part of the final working capital adjustment. The Company incurred $28,000 of legal and accounting fees related to this transaction which have been included in goodwill. The results of the HOS operations are included in the accompanying financial statements from the date of acquisition. The Company has accounted for the acquisition of HOS as the purchase of a business under the accounting guidance. The assets and liabilities of HOS were recorded as of the acquisition date, at their respective fair values. The purchase price allocation is based on the estimated fair value of assets acquired and liabilities assumed. The preparation of the valuation required the use of significant assumptions and estimates. These estimates were based on assumptions that the Company believes to be reasonable. 13 Index The following summarizes the final purchase price allocation (in thousands): Purchase Price Allocation Accounts receivable $ Inventories 5 Prepaid and other current assets 43 Fixed assets 48 Intangible assets subject to amortization Goodwill Other long-term assets 9 Accounts payable (1 ) Advances from customers ) Accrued expenses and other current liabilities ) Total Purchase Price $ The excess of the purchase price over the fair value of net tangible assets acquired was allocated to specific intangible asset categories as follows (in thousands): Amount Assigned Weighted Average Amortization Period Risk-Adjusted Discount Rate Used in Purchase Price Allocation Amortizable Intangible Assets Purchased technology $ 5.0 years % Customer relationships 7.0 years % Non-compete agreements 80 2.0 years % $ Goodwill $ The Company believes that the estimated tangible assets represent fair value at the date of acquisition. The fair value of an asset is defined as the amount for which an asset or liability could be bought or sold in a current transaction between knowledgeable, unrelated willing parties when neither party is acting under compulsion. The Company valued the purchased technology using the excess earnings method of the income approach. Utilizing this approach, the Company projected revenue and related expenses. These projected income amounts were then reduced by the return on contributory assets and discounted to present value. This method requires the use of certain estimates, including revenue growth rates, technology replacement rates, customer attrition, expenses, contributory asset charges and discount rates. Based on this methodology the Company assigned the value of purchased technology at $403,000. The Company will amortize this amount over the estimated useful life of five years. The Company valued the customer relationships using the excess earnings method of the income approach. Utilizing this approach, the company projected revenue and related expenses. These projected income amounts were then reduced by the return on contributory assets and discounted to present value. This method requires the use of certain estimates, including revenue growth rates, customer attrition, expenses, contributory asset charges and discount rates. Based on this methodology the Company assigned the value of customer relationships at $958,000. The Company will amortize this amount over the estimated useful life of seven years. The Company valued the non-compete agreements using the with/without method of the income approach. This methodology determines the impact on discounted net cash flow should the restricted parties decide to compete directly against the Company. This method requires the use of certain estimates, including projected cash flows, discount rates and probability factors related to the likelihood of future competition. Based on this methodology the Company assigned the 14 Index value of non-compete agreements at $80,000.The Company will amortize this amount over the estimated useful life of two years. Goodwill is expected to be deductible for tax purposes. Unaudited proforma information for the acquisition of HOS has not been presented as the acquisition is not significant. 5. GOODWILL AND OTHER INTANGIBLE ASSETS Goodwill The change in the carrying amount of goodwill during the nine-months ended March 31, 2010 is as follows (in thousands): Carrying amount as of June 30, 2009 $ Acquisition of HAI Acquisition of ARI Increase from acquisition of business - SciHealth Tax benefit of amortization ) Carrying amount as of March 31, 2010 $ Other Intangible Assets The carrying amount of other intangible assets as of March 31, 2010 is as follows (in thousands): Gross Carrying Amount Accumulated Amortization Net Carrying Amount Weighted Average Remaining Useful Life (in years) Purchased technology $ $ ) $ Customer relationships ) Backlog ) 63 Non-compete agreements ) 34 $ $ ) $ Amortization expense for other intangible assets amounted to $282,000 and $644,000 for the three and nine months ended March 31, 2010, and $131,000 and $293,000 for the three and nine months ended March 31, 2009.The following represents the expected amortization in future periods (in thousands): Fiscal Year Expected Amortization $ Thereafter $ 15 Index 6. STOCK BASED COMPENSATION The aggregate noncash stock based compensation expense totaled $163,000 and $185,000 for the three-months ended March 31, 2010 and 2009, respectively, and $464,000 and $619,000 for the nine-months ended March 31, 2010 and 2009, respectively. Stock Based Plans The Company's 2003 Equity Incentive Plan, approved by the shareholders in December 2003, provides additional compensation incentives to encourage high levels of performance and employee retention. Key employees of the Company, directors, and persons who render services to the Company as consultants, advisors or independent contractors are eligible to receive grants under this plan. The number of shares that may be issued under this plan is 2,000,000. Shares may be issued as either incentive stock options, nonqualified stock options, or restricted common stock. Options may be granted for a period of up to ten years. Restricted common stock awards may be subject to vesting restrictions and may be forfeited if certain performance factors are not maintained. The plan provides that a maximum of 1,700,000 shares may be issued as any combination of restricted stock, options and restricted stock unit awards. The additional 300,000 shares of common stock can only be granted as option awards. As of March 31, 2010, there were 1,059,000 shares available for issuance under this Plan. The Company's 2001 Stock Option Plan, approved by the shareholders in January 2002, provides additional compensation incentives for high levels of performance and productivity by management, other key employees of the Company, directors, and persons who render services to the Company as consultants, advisors or independent contractors. Up to 900,000 shares may be issued and sold under such plan and may be issued as either incentive stock options, to eligible persons, or nonqualified stock options. Options may be granted for a period of up to ten years, with option prices not less than fair market value on the date of grant for incentive stock options, not less than 85% of fair market value for nonqualified stock options, and not less than 110% of fair market value for owners of more than 10% of the Company's outstanding voting stock. As of March 31, 2010 no options were available to be issued under this Plan. Restricted Common Stock Awards Beginning in fiscal 2007, the Company entered into agreements to provide long-term incentive compensation opportunities to certain key employees. Under the terms of these agreements, the Company granted employees 35,000 restricted shares of common stock (the “Time-Based Shares”). The Time-Based Shares vest over a three-year period based upon the continued employment. The Company recorded compensation expense of $2,000 and $7,000 for the three-month periods ended March 31, 2010 and 2009, respectively, and compensation expense of $8,000 and $4,000 for the nine-months ended March 31, 2010 and 2009, respectively. The nine-months ended March 31, 2009 amount includes a benefit related to the forfeiture of certain non-vested Time-Based Shares of $12,000. The Time-Based Shares will result in compensation expense in future periods of up to $5,000, representing the fair value on the date of the grant less the amount of compensation expense already recorded. Beginning in fiscal 2007, each member of the Company’s Board of Directors received an annual grant of $10,000 of restricted common stock (the “Director Shares”) as part of their compensation for serving on the Company’s Board of Directors. The number of Director Shares granted is determined based upon the fair market value of the Company’s stock on the first trading day of each calendar year. The Director Shares vest on June 30 of each fiscal year based upon the director’s continued service on the Company’s Board of Directors. The Company recorded compensation expense related to the Director Shares of $17,500 for the three-months ended March 31, 2010 and 2009, respectively, and $53,000 for each of the nine-months ended March 31, 2010 and 2009, respectively. The Director Shares will result in compensation expense in future periods of up to $18,000, representing the fair value on the date of the grant less the amount of compensation expense already recorded. During fiscal 2008, the Company entered into agreements to provide long-term incentive compensation opportunities to certain eligible employees. Under the terms of these agreements, the Company granted certain employees 220,000 restricted shares of common stock (the “Enhanced Performance Shares”). The Enhanced Performance Shares vest partially upon continued employment and partially upon the achievement of certain performance objectives. The Company 16 Index recorded compensation expense related to the Enhanced Performance Shares of $89,000 and $120,000 for the three-months ended March 31, 2010 and 2009, respectively, and $291,000 and $419,000 for the nine-months ended March 31, 2010 and 2009, respectively. The Company will continue to assess whether or not the achievement of any performance goals is probable at each reporting period, and will recognize the related expense if and when the performance conditions become probable. The Enhanced Performance Shares may result in compensation expense in future periods of up to $150,000, representing the fair value on the date of the grant less the amount of compensation expense already recorded. This amount includes $19,000 of unrecognized time-based compensation expense related to the continued employment. Estimated future stock-based compensation expense related to time-based restricted stock is as follows (in thousands): Fiscal Years Ending June 30, Time-Based Shares Enhanced Performance Shares (Time-Based Portion) Director Shares Total $
